Citation Nr: 0403215	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty in the Army Air Force from 
March 1946 to February 1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied claims of 
entitlement to service connection for tinnitus and bilateral 
hearing loss as not well grounded.  Although the veteran 
disagreed with these determinations, the RO did not issue a 
statement of the case with respect to the former issue.  In 
April 2000, the Board remanded the tinnitus claim so that the 
RO could provide the veteran with a statement of the case on 
that issue.  Following issuance of a statement of the case, 
the veteran in July 2000 perfected his appeal of the denial 
of the tinnitus claim.  

In his substantive appeal (VA Form 9) received in July 2000, 
the veteran requested a personal hearing before a member of 
the Board at the RO.  In November 2000, the veteran waived 
his right to an in-person hearing and accepted a 
videoconference hearing, which was scheduled for June 6, 
2001.  However, by correspondence dated in May 2001, the 
veteran stated that he would be unable to attend the 
videoconference hearing, and it was indicated that he did not 
wish to be rescheduled for any hearing.  

In a decision dated in April 2000, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss as not well grounded.  The standard 
for processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096.  The VCAA removed the requirement for a 
claimant to submit a well-grounded claim.  The VCAA also 
provided for the readjudication of such claims if the 
veteran, or the Secretary, made a motion for such 
reconsideration not later than two years after the date of 
enactment of the VCAA.  Pub. L. No. 106-475, § 7(b)(1)-(4), 
114 Stat. 2096, 2099-2100.  When this case was previously 
before the Board in November 2001, the Board remanded the 
issue of entitlement to service connection for tinnitus for 
additional development and compliance with the provisions of 
the VCAA.  The Board also stated that in his substantive 
appeal received in July 2000, "the veteran appeared to be 
requesting readjudication of his claim for bilateral hearing 
loss.  The issue is referred to the RO for such additional 
development as may be necessary."  

In a rating decision of January 2003, the RO denied 
entitlement to service connection for bilateral hearing loss 
on the merits pursuant to the VCAA.  The veteran perfected an 
appeal from this denial.  The RO also considered the tinnitus 
claim on the merits and denied it.  These matters are now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Tinnitus was not present in service or until many years 
thereafter and is not shown to be related to service or to an 
incident of service origin.  

3.  Bilateral hearing loss was not present in service or 
until many years thereafter and is not shown to be related to 
service or to an incident of service origin.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decisions, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided, including an etiological opinion rendered in June 
2003.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

The record shows that the veteran has tinnitus.  The record 
also shows that he has bilateral hearing loss that meets the 
definition of a hearing disability for VA compensation 
purposes under 38 C.F.R. § 3.385.  The issue is whether these 
disorders are related to service.  

The service medical records are negative for complaints or 
findings of tinnitus or hearing loss in either ear.  Morning 
reports for the veteran's unit for the period from April 1946 
to February 1947 indicate that he was on the daily sick list 
on a couple of occasions, but do not disclose why.  On both 
occasions, he was returned to duty.  When the veteran was 
examined for separation in February 1947, his hearing was 
15/15 bilaterally for the whispered voice, and no hearing 
disability, including tinnitus, was noted.  Although the 
veteran served as a firefighter at an air base, there is no 
showing of any etiologic relationship between his current 
tinnitus and hearing disability on the one hand and his 
service on the other.  The earliest documentation of organic 
hearing impairment comes in April 1995, when a VA 
audiological evaluation shows significant bilateral hearing 
loss.  It was reported at that time that his left ear was 
better than his right and that he had had difficulty hearing 
in his right ear since heart surgery.  The record indicates 
that the veteran had undergone coronary artery bypass 
grafting in the early 1990s.  Hearing loss was not noted when 
the veteran was examined by VA in December 1966, nor was 
hearing loss complained of when he was examined by VA in 
January 1979.  The earliest documentation of tinnitus is in 
September 1998, when a VA audiological evaluation recorded 
his complaints and his report that he was exposed to 
excessive noise as a firefighter in service.  The tinnitus 
was worse in the right ear than the left.  The veteran also 
reported that he noticed that he had a hearing loss after his 
heart surgery in 1993.  

Although the veteran claimed on VA audiological evaluations 
in December 2002 and June 2003 that his hearing problems and 
tinnitus were related to noise exposure in service, he 
reported on the 2002 examination that his tinnitus did not 
begin until after his 1993 heart surgery and that he did not 
lose hearing in his right ear until then.  Although the 
examiner in 2002 indicated that the veteran's hearing loss 
and tinnitus "could be related" to his military noise 
exposure, this opinion is speculative and cannot form a basis 
for a grant of service connection.  38 C.F.R. § 3.102 (2003).  
See, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim).  

Moreover, the opinion of the VA examiner in June 2003 was 
against both claims.  The examiner indicated that she had 
reviewed the record.  She reported the history of the 
veteran's exposure to noise in service and following service.  
It was reported that the veteran denied any complaints of 
tinnitus during service and following service before his 
bypass surgery in 1993.  The examiner noted that the veteran 
also had a history of heart disease and diabetes and that 
either disease could have resulted in tinnitus.  An 
audiological evaluation resulted in a diagnosis of 
sensorineural hearing loss in both ears, but it was reported 
that the veteran himself recalled that his hearing problems 
started predominantly after his heart surgery and worsened in 
the ensuing decade.  The examiner saw no correlation of the 
veteran's hearing loss to his military service because his 
military duties were not consistent with "a noise hazardous 
rate."  The examiner did not feel that the hearing loss was 
due solely to the veteran's heart disease but attributed it 
to the combination of effects from his civilian occupational 
noise exposure, recreational noise exposure, the aging 
process, and very likely his history of diabetes.  

There is thus no evidence that the tinnitus or hearing loss 
was present in service or until many years following service, 
nor is there any compelling evidence to relate either 
disability to service or any incident of service origin.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claims for service connection for 
tinnitus and bilateral hearing loss.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  It follows that the 
claims must be denied.  



ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



